Title: John Vaughan to Thomas Jefferson, 12 February 1818
From: Vaughan, John
To: Jefferson, Thomas


                        
                            
                                D sir
                                Philad.
Feby 12–1818
                            
                            I take the liberty of enclosing a list of queries which Judge Tilghman has handed to me—Many of these  are local—but if to any of them you can give a reply which may assist him in the Task he has  undertaken & enable him to do the  Justice he  wishes to our Deceased friend  (whose loss we every day feel more & more) it is very desireable—whatever you can do & do speedily will be most thankfully recieved by him & felt by his worthy family who selected Mr Tilghman as the person of their Wish to pronounce the Eulogy—I am engaged in procuring the local information—It is proposed to deliver it in the first days of March that the Students may have the advantage of hearing it—
                            We  Shall try to keep up the Saturday Evening Meetings—We propose the plan to Mr Tilghman, Rawle, N. Biddle DuPonceau, R M Patterson, Collins, & myself,—& to endeavor to see Strangers of merit passing through—We shall want the atractive Magnet, but we shall derive pleasure from the attempt & the recollection of the friends friend who established them & gave them such interest—I remain with great respect
                            
                                 Your ob servt & friend
                                Jn Vaughan
                            
                        
                        
                            The River being  closed your letter for Cathalan is Sent to N York
                            Have you a spare Copy of the Report on fisheries whilst you was Sec. State—I want it for M Dela Moriniere who is Superintendant of the French Fisheries, & is publishing a Very learned & interesting Work on this subject—If you have I think I can make a good use of it for the Society
                        
                    